         Case 1:20-cr-00657-MKV
            USDC  SDNY            Document 45 Filed 08/17/21 Page 1 of 1
            DOCUMENT                       U.S. Department of Justice
[Type text] ELECTRONICALLY FILED
            DOC #:                         United States Attorney
            DATE FILED:           Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        August 17, 2021
BY ECF
                                         7KH&RXUW*5$176WKHSDUWLHV UHTXHVWWRFRQGXFWWKHXSFRPLQJ
                                         VHQWHQFLQJRI'HIHQGDQWVFKHGXOHGIRU$XJXVWUHPRWHO\
The Honorable Mary Kay Vyskocil
                                         E\YLGHRFRQIHUHQFHRQO\7KH&RXUWZLOOQRWSURFHHGLI'HIHQGDQW
United States District Judge
Southern District of New York                          SS     \
                                         LVXQDEOHWRDSSHDUE\YLGHR6225'(5('
500 Pearl Street                                                    
New York, New York 10007

        Re:     United States v. Ochiabutor Sorenson Oruche,
                                                     O h 20 Cr.
                                                             C 657 (MKV)

Dear Judge Vyskocil:

        The Government writes on behalf of both parties to respectfully request that the Court
conduct the upcoming August 21, 2021 sentencing of defendant Ochiabutor Sorenson Oruche by
remote videoconference. As the Court is aware, the defendant resides in Houston, Texas and
currently lacks valid photo identification that would permit him to travel to New York to appear
for sentencing in person. The defendant is aware of his right to proceed in person and consents to
being sentenced by videoconference. The parties respectfully submit that, under the CARES Act,
the sentencing cannot be further delayed without harm to the interests of justice, because: (1) this
case has already been pending for more than a year; (2) the Court has indicated its intention to
remand the defendant immediately upon sentencing, which would be frustrated by any further
delay; (3) an in-person proceeding will not be reasonably feasible for some time, given the current
spike in COVID-19 cases across the country and the defendant’s present inability to travel; and
(4) the parties’ and the public’s interest in finality, certainty, and the speedy disposition of criminal
cases all require that the sentencing proceeding occur without further delay. Pursuant to the
Court’s directive, the Government will make the necessary arrangements for the defendant to
appear by videoconference from the federal courthouse in Houston.


                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                United States Attorney


                                            by: _____________________________
                                                Jacob R. Fiddelman
                                                Kedar S. Bhatia
                                                Assistant United States Attorneys
                                                (212) 637-1024 / 2465

cc:     Gerald Di Chiara, Esq. (by ECF)
